Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive. Applicant argues that Chang et al(US20180120543) fails to teach the first marginal ray and the second marginal ray overlapping with each other on the object side surface of the second lens in figure 1a. However, the Examiner must respectfully disagree. There is some overlap of the marginal rays on the object side of the second lens. The claim doesn’t include any limitation that limits the marginal rays to completely overlap or to begin overlapping at the second lens object side surface. Applicant also argues that Liu et al (US20170017061) teaches the first marginal ray and the second marginal ray overlapping with each other on the object side surface of the second lens in figure 5a.  However, the Examiner must respectfully disagree. There is overlap of the marginal rays on the object side of the second lens in figure 5, and if an aperture stop is placed on the object side of the first lens (paragraph 75 of Liu), the beams could still have some overlap. Thus, the rejections over Chang et al(US20180120543) and  Liu et al (US20170017061) will be substantially repeated.  

Terminal Disclaimer
The terminal disclaimer filed on 10/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (see patent listing below) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Patents listing:
10429618, 10473896, 10502933, 10473892, 10241304, 10156699, 10393998, 10120168, 10203485,10101567, 10295791, 10429623, 10162153, 10295790, 10338346, 10126525, 10353174, 10268020, 10620403, 9971127, 9857565,10437014, 10459198, 10241299,  10078199, 9989738, 9869845, 9857560, 9851537, 9835830, 9835830, 9798111, 9958642, 10031319, 10073244, 9958649, 9958641,9958649, 10048468, 9904035, 9995907, 10001628, 9989740, 9897781, 10012819, 9977223, 9958646, 9964737, 9791673, 10012818, 9989736, 9778442,10007097, 9599798, 9581791, 10007085, 9880396, 9784990, 9703077, 9709777, 9823444, 9684150, 9746643, 9547154, 9958644, 9645359, 9645358, 9645357, 9989734.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chang et al(US20180120543).
Regarding claim 1, Liu et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (110) with refractive power; a second lens (120) with refractive power; a third lens (130) with refractive power; a fourth lens (140) with refractive power; and an image plane (see figure 1a);
wherein the optical image capturing system comprises the four lenses (see figure 1) with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power (paragraph 117), and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, , a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by  SETP, thicknesses of the first lens to the fourth lens on the optical axis are respectively denoted 20 by TP1, TP2, TP3, and TP4, a sum of TP1 to TP4 described above is denoted by STP, and the following conditions are satisfied:
l≤ f/HEP≤10.0deg (paragraphs 30 and117);
0deg ≤ HAF≤ 150deg (paragraph 30 and 117); and
0.5≤SETP/STP<1 (paragraphs 30 and 117); 
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, ang the first marginal ray and the second marginal ray overlap with each other on the object side surface of the second lens (see figure 1a- the rays do overlap at the side surface of the second lens).
As discussed above, there is some overlap of the marginal rays on the object side of the second lens in figure 1a. The claim doesn’t include any limitation that limits the marginal rays to completely overlap or to begin overlapping at the second lens object side surface.
Regarding claim 6, see paragraphs 27 and 139.
Regarding claim 7, see figure 1.
Regarding claim 9, see paragraph 121.
Regarding claim 10, see Examiner noted in claim 1 (figure 1a; paragraphs 31 and 117).

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al (US20170017061).
Regarding claim 1, Liu et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (510) with refractive power; a second lens (520) with refractive power; a third lens (530) with refractive power; a fourth lens (540) with refractive power; and an image plane (580);
wherein the optical image capturing system comprises the four lenses (see figure 5) with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power (paragraph 197), and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, , a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by  SETP, thicknesses of the first lens to the fourth lens on the optical axis are respectively denoted 20 by TP1, TP2, TP3, and TP4, a sum of TP1 to TP4 described above is denoted by STP, and the following conditions are satisfied:
l≤ f/HEP≤10.0deg (paragraph 197);
0deg ≤ HAF≤ 150deg (paragraph 197); and
0.5≤SETP/STP<1 (paragraph 199); 
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and the first marginal ray and the second marginal ray overlap with each other on the object side surface of  the second lens (see figure 5a- the rays do overlap at the object side of second lens). 
As discussed above, there is overlap of the marginal rays on the object side of the second lens in figure 5, and if an aperture stop is placed on the object side of the first lens (paragraph 75 of Liu), the beams could still have some overlap at the second lens.
Regarding claim 2, see paragraph 199.
Regarding claim 3, see paragraph 199.
Regarding claim 4, see paragraph 199.
Regarding claim 5, see paragraph 197.
Regarding claim 6, see paragraph 199.
Regarding claim 7, see figure 5a.
Regarding claim 8, see paragraph 199.
Regarding claim 9, see paragraph 199.
Regarding claim 10, Lui et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (510) with refractive power;
a second lens (520) with refractive power; a third lens (530) with refractive power; a fourth lens (540) with refractive power; and an image plane;
wherein the optical image capturing system comprises the four lenses with refractive power (see figure 5a), at least one surface of at least one lens among the four lenses has at least one inflection point (paragraph 191), at least one lens among the second lens, the third lens and the fourth lens has positive refractive power (paragraph 197), , and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, a half maximum angle of view of the optical image capturing system is denoted by HAF, a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 25 HEP to the image plane is denoted by ETL, a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the fourth lens at height of 1/2 HEP is denoted by EIN, and the following conditions are satisfied:
l.0≤f/HEP≤10.0 (paragraph 197);
0deg≤ HAF≤ 150 deg (paragraph 197); and
	0.2≤EIN/ETL<1(paragraph 199),
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, ang the first marginal ray and the second marginal ray overlap with each other on the object side of the second lens (see figure 5a). In the embodiment of figure 5, the aperture is disposed in the middle which is the image side of the second lens. Although, the examples illustrated embodiment of figure 5 places the aperture at the middle, paragraph 75 of Liu teaches the aperture stop can also be placed at the object side of the first lens. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a front aperture can help the efficiency of the received images of the image sensing device, as taught in paragraph 75; and the InS/HOS value would be approximately 0.5 which is within the defined range for the figure 5 embodiment.  
Regarding claim 11, see paragraph 199.
Regarding claim 12, see paragraph 199.
Regarding claim 13, see paragraph 199.
Regarding claim 14, see paragraph 199.
Regarding claim 15, see paragraph 199.
Regarding claim 16, see paragraph 199 (value approximately 1.44).
Regarding claim 17, see paragraphs 199.
Regarding claim 18, see paragraph 199.
Regarding claim 19, see paragraph 66 and 99.
Regarding claim 20, see Examiner’s notes in claim 10. Additionally, the first lens is negative-see paragraph 197.
Regarding claim 21, see paragraph 199.
Regarding claim 22, see paragraph 199.
Regarding claim 23, see paragraph 199 (value is approximately 1.44).
Regarding claims 24-25, se paragraph 199.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/930698 in view of Liu (US20170315327).  The instant applicant claims 1-25 limitations are substantially equivalent to patent claims 1-25, except for wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and the first marginal ray and the second marginal ray overlap with each other on the object side surface of  the second lens. 
In the same field of endeavor,  Liu et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (510) with refractive power; a second lens (520) with refractive power; a third lens (530) with refractive power; a fourth lens (540) with refractive power; and an image plane (580);
wherein the optical image capturing system comprises the four lenses (see figure 5) with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power (paragraph 197), and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, , a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by  SETP, thicknesses of the first lens to the fourth lens on the optical axis are respectively denoted 20 by TP1, TP2, TP3, and TP4, a sum of TP1 to TP4 described above is denoted by STP, and the following conditions are satisfied:
l≤ f/HEP≤10.0deg (paragraph 197);
0deg ≤ HAF≤ 150deg (paragraph 197); and
0.5≤SETP/STP<1 (paragraph 199); 
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and the first marginal ray and the second marginal ray overlap with each other on the object side surface of  the second lens (see figure 5a- the rays do overlap at the object side of second lens).  thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since the overlap and overall propagation of light is matter of optical design of the lenses in the optical system. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-3 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6 and 9 of U.S. Patent No. 11397310 in view of Liu (US20170315327). The instant applicant claims 1-3 and 8-9 limitations are substantially equivalent to patent claims 1-3, 6 and 9, except for wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and the first marginal ray and the second marginal ray overlap with each other on the object side surface of  the second lens. 
In the same field of endeavor,  Liu et al teaches an optical image capturing system, from an object side to an image side, comprising: a first lens (510) with refractive power; a second lens (520) with refractive power; a third lens (530) with refractive power; a fourth lens (540) with refractive power; and an image plane (580);
wherein the optical image capturing system comprises the four lenses (see figure 5) with refractive power, at least one lens among the first lens to the fourth lens has positive refractive power (paragraph 197), and a focal length of the optical image capturing system is f, the entrance pupil diameter of the optical image capturing system is denoted by HEP, , a half maximum angle of view of the optical image capturing system is denoted by HAF, thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by  SETP, thicknesses of the first lens to the fourth lens on the optical axis are respectively denoted 20 by TP1, TP2, TP3, and TP4, a sum of TP1 to TP4 described above is denoted by STP, and the following conditions are satisfied:
l≤ f/HEP≤10.0deg (paragraph 197);
0deg ≤ HAF≤ 150deg (paragraph 197); and
0.5≤SETP/STP<1 (paragraph 199); 
wherein a first cone of light focusing substantially on a center of the image plane includes a first marginal ray, a second cone of light focusing substantially on an edge of the image plane includes a second marginal ray, and the first marginal ray and the second marginal ray overlap with each other on the object side surface of  the second lens (see figure 5a- the rays do overlap at the object side of second lens).  thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since the overlap and overall propagation of light is matter of optical design of the lenses in the optical system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872